                     IN THE UNITED STATES DISTRICT COURT FOR
                         THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

BRADLEY A. McKEOWN,                             )
                                                )
       Plaintiff,                               )
                                                )
 v.                                             )     Civil Action No. 7:18-cv-00306
                                                )
KHALIL RAHIM, et al.,                           )     By: Elizabeth K. Dillon
                                                )         United States District Judge
       Defendants.                              )


                                            ORDER

       For the reasons set forth in the court’s accompanying memorandum opinion, it is hereby

ORDERED that V. Jones Trucking, LLC’s (VJT) motion to dismiss plaintiff’s second amended

complaint (Dkt. No. 37) is GRANTED IN PART AND DENIED IN PART. As set forth in the

court’s opinion, McKeown’s claims against VJT of negligence, vicarious liability as a statutory

employer, negligent entrustment, and negligence and negligence per se for aiding and abetting

violations of the Federal Motor Carrier Safety Regulations are dismissed.

       It is further ORDERED that James Hardie Building Products, Inc.’s (Hardie) motion to

dismiss plaintiff’s second amended complaint (Dkt. No. 42) is GRANTED IN PART AND

DENIED IN PART. Specifically, McKeown’s claims against Hardie for negligent undertaking

or assumption of duty and for negligent hiring are dismissed.

       It is further ORDERED that McKeown’s motion to withdraw his motion to

amend/correct his amended complaint (Dkt. No. 63) is GRANTED and his motion to

amend/correct his amended complaint (Dkt. No. 62) is WITHDRAWN. McKeown’s second

motion to amend/correct his amended complaint (Dkt. No. 64) is GRANTED IN PART AND

DENIED IN PART, as explained more thoroughly in the court’s opinion.
       The clerk is directed to provide a copy of this order and the accompanying memorandum

opinion to all counsel of record and all pro se parties.

       Entered: March 16, 2020.



                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                  2
